724 N.W.2d 276 (2006)
Desiree E. ROSS, Personal Representative of the Estate of Douglas G. Ross, Petitioner-Appellee,
v.
BLUE CARE NETWORK OF MICHIGAN, Respondent-Appellant.
Docket No. 131711, COA No. 266240.
Supreme Court of Michigan.
December 8, 2006.
On order of the Court, the application for leave to appeal the June 13, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) whether the Court of Appeals' conclusion pays sufficient attention to MCL 550.1911(6), (8), (13), (14), (15), and (16), which provide that an independent review organization is to provide a "recommendation" to the OFIS commissioner; (2) whether the Court of Appeals was correct in characterizing as dicta the statement in English v. Blue Cross Blue Shield of Michigan, 263 Mich. App. 449, 464, 688 N.W.2d 523 (2004), that the IRO's "recommendation is not binding on the commissioner. In fact, on receipt of the recommendation, the commissioner must independently review the recommendation to confirm that it does not contradict the terms of the health plan. MCL 550.1911(15)."; and (3) if the IRO's recommendation were deemed binding on the OFIS commissioner, would the legislation constitute an unlawful delegation of authority to a private party. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement *277 of the arguments made in their application papers.